Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.40 Filed 04/22/21 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

SANTIAGO ESQUIVEL,

                       Petitioner,                       Case No. 1:21-cv-290

v.                                                       Honorable Paul L. Maloney

GARY MINIARD,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436–37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.41 Filed 04/22/21 Page 2 of 18




                                            Discussion

I.     Factual allegations

               Petitioner Santiago Esquivel is incarcerated with the Michigan Department of

Corrections at the Saginaw County Correctional Facility (SRF) in Freeland, Saginaw County,

Michigan. On May 30, 2018, following a five-day jury trial in the Calhoun County Circuit Court,

Petitioner was convicted of three counts of first-degree criminal sexual conduct (CSC-I), in

violation of Mich. Comp. Laws § 750.520b, one count of second-degree criminal sexual conduct

(CSC-II), in violation of Mich. Comp. Laws § 750.520c, and one count of assault with intent to

commit sexual penetration, in violation of Mich. Comp. Laws § 750.520g. On July 16, 2018, the

court sentenced Petitioner as a second habitual offender, Mich. Comp. Laws § 769.10, to

concurrent prison terms of 29 years, 8 months to 59 years, 4 months on each CSC-I conviction, 10

years, 5 months to 22 years, 6 months on the CSC-II conviction, and 6 years, 11 months to 15

years on the assault conviction.

               The Michigan Court of Appeals described the facts underlying Petitioner’s

prosecution and the testimony elicited at trial as follows:

               This case arises from defendant’s repeated sexual assaults of his girlfriend’s
       minor child. Defendant helped raised the victim from the time she was four years
       old. He began sexually abusing her when she was 10 or 11 years old, and the abuse
       continued until the victim was 15 years old. The assaults escalated from defendant
       penetrating the victim with his fingers while she was asleep to defendant attempting
       to penetrate the victim with his penis, kissing her, touching her breasts and thighs,
       forcing her to watch pornography, forcing her to touch his penis, and following her
       around the house to abuse her in various locations. Defendant abused the victim in
       the kitchen, bathroom, living room, and bedrooms. Defendant sometimes accosted
       the victim several times a day. Defendant also manipulated and controlled the
       victim, making her feel that the abuse was her fault, and treating her differently
       than her siblings by buying her gifts, paying her special attention, not allowing her
       to leave the house, and acting like they were in a romantic relationship.

              During the trial, the victim’s mother testified that she texted defendant and
       asked him if he had touched her daughter. She testified that defendant did not deny
       touching her daughter, but responded by texting “WTF?” and “What do you want

                                                  2
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.42 Filed 04/22/21 Page 3 of 18




       me to say?” She further testified that defendant’s failure to deny the accusation
       made her think “that he did it.”

               During the prosecutor’s case-in-chief, a police detective testified on direct
       examination that he set up an interview with the victim after speaking with her
       mother to coordinate a date and time. After he interviewed the victim, the detective
       had contact with defendant, and then he obtained a search warrant for defendant’s
       cell phone. Therefore, during the testimony elicited by the prosecutor, the detective
       made no mention of any attempt to interview defendant and made no reference to
       defendant invoking his right to counsel or to remain silent.

               A juror then submitted a question inquiring about the grounds on which
       police arrested defendant. In response to the juror’s inquiry, the trial court
       questioned the detective about the victim’s interview. The detective responded that,
       after he interviewed the victim, he believed he had probable cause to arrest
       defendant. The detective further responded that the prosecutor instructed him to
       arrest and interview defendant. Therefore, during the testimony elicited by the trial
       court, the detective stated that he received instructions to arrest and interview
       defendant, but he made no mention of an attempt to interview defendant or
       defendant invoking his right to counsel or to remain silent.

                Based on the detective’s response to the trial court’s questions, defendant
       moved for a mistrial, arguing that the detective’s testimony violated his due-process
       rights by referring to his postarrest, post-Miranda silence. Defendant asserted that
       the detective revealed that the police intended to interview defendant. Coupled
       with the fact that no interview was presented to the jury, defendant argued that the
       detective’s testimony created an implication that defendant either asserted his right
       to counsel or his right to remain silent. The trial court denied the motion for a
       mistrial, holding that the witness did not mention that defendant had invoked his
       right to counsel or to remain silent. The trial court concluded that there was nothing
       improper about the detective’s testimony, and even if any error had occurred, it was
       harmless.

(Mich. Ct. App. Op., ECF No. 1-5, PageID.29–30.) “The facts as recited by the Michigan Court

of Appeals are presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1).” Shimel v.

Warren, 838 F.3d 685, 688 (6th Cir. 2016). Although Petitioner denies that the events described

by the other witnesses occurred, his habeas challenges do not call into question the accuracy of the

appellate court’s description of the testimony.

               The jury convicted Petitioner of the five offenses and the court sentenced Petitioner

as described above. Petitioner, with the assistance of counsel, directly appealed his convictions


                                                  3
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.43 Filed 04/22/21 Page 4 of 18




and sentences to the Michigan Court of Appeals, raising two issues: the same two issues he raises

in his habeas petition. By unpublished opinion issued December 12, 2019, the Michigan Court of

Appeals rejected Petitioner’s challenges and affirmed the trial court.

               Petitioner then filed a pro per application for leave to appeal to the Michigan

Supreme Court raising the same issues he raised in the court of appeals. By order entered May 26,

2020, the supreme court denied leave to appeal. (Mich. Order, ECF No. 1-6, PageID.36.)

               On March 26, 2021, Petitioner timely filed his habeas corpus petition raising two

grounds for relief, as follows:

       I.      The trial court violated Petitioner’s due process right to be free from
               punishment for exercising his Fifth Amendment right to remain silent.
               Petitioner is entitled to a new trial. US Const Ams X, XIV.

       II.     The trial court violated Petitioner’s due process right to be sentenced based
               on accurate information when it incorrectly scored OV 7 at 50 points and
               OV 10 at 15 points without sufficient support. Petitioner is entitled to
               resentencing. U.S. Const Ams. V, XIV.

(Pet., ECF No. 1, PageID.21, 25.)

II.    AEDPA standard

               The AEDPA “prevent[s] federal habeas ‘retrials’” and ensures that state court

convictions are given effect to the extent possible under the law. Bell v. Cone, 535 U.S. 685, 693–

94 (2002). An application for writ of habeas corpus on behalf of a person who is incarcerated

pursuant to a state conviction cannot be granted with respect to any claim that was adjudicated on

the merits in state court unless the adjudication: “(1) resulted in a decision that was contrary to,

or involved an unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States; or (2) resulted in a decision that was based upon an

unreasonable determination of the facts in light of the evidence presented in the state court

proceeding.” 28 U.S.C. § 2254(d). “Under these rules, [a] state court’s determination that a claim


                                                 4
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.44 Filed 04/22/21 Page 5 of 18




lacks merit precludes federal habeas relief so long as fairminded jurists could disagree on the

correctness of the state court’s decision.” Stermer v. Warren, 959 F.3d 704, 721 (6th Cir. 2020)

(quoting Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

U.S. 652, 664 (2004)) (internal quotation marks omitted)). This standard is “intentionally difficult

to meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). In determining whether federal law is clearly established, the Court

may not consider the decisions of lower federal courts. Williams v. Taylor, 529 U.S. 362, 381–82

(2000); Miller v. Straub, 299 F.3d 570, 578–79 (6th Cir. 2002). Moreover, “clearly established

Federal law” does not include decisions of the Supreme Court announced after the last adjudication

of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37–38 (2011). Thus, the inquiry is

limited to an examination of the legal landscape as it would have appeared to the Michigan state

courts in light of Supreme Court precedent at the time of the state-court adjudication on the merits.

Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene, 565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405–06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington, 562 U.S. at 103).




                                                   5
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.45 Filed 04/22/21 Page 6 of 18




               Determining whether a rule application was unreasonable depends on the rule’s

specificity. Stermer, 959 F.3d at 721. “The more general the rule, the more leeway courts have in

reaching outcomes in case-by-case determinations.” Yarborough, 541 U.S. at 664. “[W]here the

precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey v. Mitchell, 271 F.3d

652, 656 (6th Cir. 2001). This presumption of correctness is accorded to findings of state appellate

courts, as well as the trial court. See Sumner v. Mata, 449 U.S. 539, 546–547 (1981); Smith v.

Jago, 888 F.2d 399, 407 n.4 (6th Cir. 1989).

               Section 2254(d) limits the facts a court may consider on habeas review. The federal

court is not free to consider any possible factual source. The reviewing court “is limited to the

record that was before the state court that adjudicated the claim on the merits.” Cullen v.

Pinholster, 563 U.S. 170, 180 (2011). “If a review of the state court record shows that additional

fact-finding was required under clearly established federal law or that the state court’s factual

determination was unreasonable, the requirements of § 2254(d) are satisfied and the federal court

can review the underlying claim on its merits. Stermer, 959 F.3d at 721 (citing, inter alia,

Brumfield v. Cain, 576 U.S. 305 (2015), and Panetti v. Quarterman, 551 U.S. 930, 954 (2007)).




                                                 6
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.46 Filed 04/22/21 Page 7 of 18




               If the petitioner “satisfies the heightened requirements of § 2254(d), or if the

petitioner’s claim was never ‘adjudicated on the merits’ by a state court, 28 U.S.C. § 2254(d),”—

for example, if he procedurally defaulted the claim—“AEDPA deference no longer applies.”

Stermer, 959 F.3d at 721. Then, the petitioner’s claim is reviewed de novo. Id. (citing Maples v.

Stegall, 340 F.3d 433, 436 (6th Cir. 2003)).

III.   Discussion

       A.      Comment on Petitioner’s silence

               The Fifth Amendment of the United States Constitution provides that no person

“shall be compelled in any criminal case to be a witness against himself.” In Miranda v. Arizona,

384 U.S. 436 (1966), the Supreme Court held that, in order to protect an individual’s Fifth

Amendment privilege against self-incrimination, when an individual is in custody, law

enforcement officials must warn the suspect before his interrogation begins of his right to remain

silent, that any statement may be used against him, and that he has the right to retained or appointed

counsel. Id. at 478–79; see also Dickerson v. United States, 530 U.S. 428, 435 (2000); Stansbury

v. California, 511 U.S. 318, 322 (1994). Even so, “the ready ability to obtain uncoerced

confessions is not an evil but an unmitigated good . . . . Admissions of guilt resulting from valid

Miranda waivers are more than merely desirable; they are essential to society’s compelling interest

in finding, convicting, and punishing those who violate the law.” Texas v. Cobb, 532 U.S. 162,

172 (2001) (quotation and citation omitted).

               Upon Petitioner’s arrest, he was advised of his Miranda rights. Petitioner invoked

his right to remain silent and his right to counsel.

               The prosecutor may not comment on the silence of a detained person who has

asserted his or her Miranda rights. In Doyle v. Ohio, 426 U.S. 610, 619 (1976), the Supreme Court

considered whether a defendant’s silence during a custodial interrogation could be used, not as

                                                   7
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.47 Filed 04/22/21 Page 8 of 18




evidence of guilt, but to impeach the defendant’s testimony at trial. The Court held “that the use

for impeachment purposes of petitioners’ silence, at the time of arrest and after receiving Miranda

warnings, violated the Due Process Clause of the Fourteenth Amendment.” The theory underlying

Doyle is that, while Miranda warnings contain no express assurance that silence will carry no

penalty, “such assurance is implicit to any person who receives the warnings.” Id. at 618. On this

reasoning, the Court concluded that it would be fundamentally unfair first to induce a defendant

to remain silent through Miranda warnings and then to penalize the defendant who relies on those

warnings by allowing the defendant’s silence to be used to impeach an exculpatory explanation

offered at trial. Id.

                Petitioner contends he has been the victim of such fundamental unfairness. He was

arrested and invoked his Miranda right to remain silent. He contends that the detective’s reference

to the prosecutor’s direction that the detective arrest and interview Petitioner was tantamount to

informing the jury that an interview occurred and that Petitioner remained silent.

                It is important to keep in mind that the only thing the detective said was that the

prosecutor instructed the detective to arrest and interview Petitioner. The detective did not mention

an attempt to interview Petitioner nor did the detective state or even suggest that Petitioner had

invoked his Miranda rights. The oral argument for Petitioner’s appeal is available from the

Michigan Court of Appeals.          See https://courts.michigan.gov/opinions_orders/case_search/

pages/default.aspx?SearchType=1&CaseNumber=344832&CourtType_CaseNumber=2 (visited

Apr. 2, 2021). During oral argument, the court of appeals judges confirmed with Petitioner’s

counsel that the only statement which Petitioner found objectionable was the detective stating that

the prosecutor instructed the detective to arrest and interview the Petitioner.

                The court of appeals resolved Petitioner’s challenge as follows:



                                                  8
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.48 Filed 04/22/21 Page 9 of 18




              In People v Shafier, 483 Mich 205, 224; 768 NW2d 305(2009), our
       Supreme Court held that the prosecutor violated the defendant’s due-process rights
       when he referred to the defendant’s postarrest, post-Miranda silence. In that case,
       however, the prosecutor made repeated references to the defendant’s silence in his
       opening statement; in the presentation of the case-in-chief by eliciting testimony
       from the arresting officer; on cross-examination of the defendant; and in closing
       argument. The Supreme Court stated that the issue was that the state gave
       defendant Miranda warnings, “which constituted an implicit promise that his choice
       to remain silent would not be used against him,” and then “breached that promise
       by attempting to use defendant’s silence as evidence” against him. Id. at 218. The
       Court concluded that there was “no question that this is the sort of error that
       compromises the fairness, integrity, and truth-seeking function of a jury trial,”
       rendering the trial fundamentally unfair. Id. at 224.

               In this case, unlike in Shafier, the allegedly improper comment by the police
       detective was not grounds for a mistrial. The prosecutor did not refer to defendant’s
       postarrest, post-Miranda silence in his opening statement, in his case-in-chief,
       during cross-examination of any witness, or in his closing statement. In fact, the
       comment to which defendant objects was not elicited by the prosecutor’s
       questioning at all. The trial court asked the detective, after a juror raised the
       question, about his interview of the victim. The detective responded that he
       believed he had probable cause to arrest defendant following the interview of the
       victim and that the prosecutor instructed him to arrest and interview defendant. No
       follow-up questions were asked, no further references were made to an interview,
       and no references were made to defendant’s silence or lack thereof. In fact, the
       challenged testimony did not refer to defendant’s silence at all. Furthermore, the
       testimony was not repeated; it was an isolated and inadvertent comment in response
       to a juror’s question.

               On these facts, the trial court properly denied defendant’s motion for a
       mistrial. The single reference to the detective’s instructions to arrest and interview
       defendant did not amount to a reference to defendant’s silence.

(Mich. Ct. App. Op., ECF No. 1-5, PageID.31.) Although the Michigan Court of Appeals decided

Petitioner’s claim based upon state court authority—Shafier—there is no question that Shafier was

decided based on clearly established federal law. The Shafier court acknowledged that the

Michigan constitution provided at least coextensive protections, but the court made clear it was

applying the United States constitution, not the state constitution. Shafier, 768 N.W.2d at 309 n.6.

               In Shafier, the Michigan Supreme Court was applying Doyle and Wainwright v.

Greenfield, 474 U.S. 284 (1986):


                                                 9
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.49 Filed 04/22/21 Page 10 of 18




             The United States Constitution guarantees that no person “shall be
     compelled in any criminal case to be a witness against himself.” U.S. Const. Am.
     V. Miranda v. Arizona, 384 US 436, 444–439, 467–468, 86 S Ct 1602, 16 L Ed 2d
     694 (1966), established “guidelines for law enforcement agencies and courts to
     follow” in order to protect the privilege against compelled self-incrimination during
     custodial police interrogations. Thus, under Miranda, every person subject to
     interrogation while in police custody must be warned, among other things, that the
     person may choose to remain silent in response to police questioning. Id. at
     444–445, 86 S Ct 1602. As a general rule, if a person remains silent after being
     arrested and given Miranda warnings, that silence may not be used as evidence
     against that person. Wainwright v. Greenfield, 474 US 284, 290–291, 106 S Ct
     634, 88 L Ed 2d 623 (1986). Therefore, in general, prosecutorial references to a
     defendant’s post-arrest, post-Miranda silence violate a defendant’s due process
     rights under the Fourteenth Amendment of the United States Constitution. See
     Wainwright, 474 US at 290–291, 106 S Ct 634; Doyle, 426 US at 618–620, 96 S Ct
     2240.

             The United States Supreme Court has explained the rationales behind the
     constitutional prohibition against the use of a defendant’s post-arrest, post-Miranda
     silence. To begin with, a defendant’s silence may merely be the defendant’s
     invocation of the right to remain silent, as opposed to a tacit acknowledgement of
     guilt. “[E]very post-arrest silence is insolubly ambiguous . . . .” Doyle, 426 US at
     617, 96 S Ct 2240. Further, Miranda warnings provide an implicit promise that a
     defendant will not be punished for remaining silent. Id. at 618, 96 S Ct 2240. Once
     the government has assured a person of his right to remain silent, “breaching the
     implied assurance of the Miranda warnings is an affront to the fundamental fairness
     that the Due Process Clause requires.” Wainwright, 474 US at 291, 106 S Ct 634.

             Consistent with these rationales, a defendant’s post-arrest, post-Miranda
     silence cannot be used to impeach a defendant’s exculpatory testimony, see Doyle,
     or as direct evidence of defendant’s guilt in the prosecutor’s case-in-chief, see
     Wainwright, 474 US at 292–294, 106 S Ct 634. “What is impermissible is the
     evidentiary use of an individual’s exercise of his constitutional rights after the
     State’s assurance that the invocation of those rights will not be penalized.” Id. at
     295, 106 S Ct 634. There are limited exceptions to this general rule, but none
     applies here. This Court has adopted this understanding of a defendant’s due
     process rights and stated that post-arrest, post-Miranda silence “may not be used
     substantively or for impeachment purposes since there is no way to know after the
     fact whether it was due to the exercise of constitutional rights or to guilty
     knowledge.” People v. McReavy, 436 Mich 197, 218, 462 NW2d 1 (1990).

             In general, any reference to a defendant’s post-arrest, post-Miranda silence
     is prohibited, but in some circumstances a single reference to a defendant’s silence
     may not amount to a violation of Doyle if the reference is so minimal that “silence
     was not submitted to the jury as evidence from which it was allowed to draw any
     permissible inference . . . .” Greer v. Miller, 483 US 756, 764–765, 107 S Ct 3102,
     97 L Ed 2d 618 (1987). See also People v. Dennis, 464 Mich 567, 577–580, 628

                                              10
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.50 Filed 04/22/21 Page 11 of 18




       NW2d 502 (2001). For example, in Greer, there was no Doyle violation where the
       defense counsel immediately objected to a question by the prosecution about
       defendant’s post-arrest, post-Miranda silence, and the trial court twice gave a
       curative instruction to the jury. Greer, 483 US at 759, 764–765, 107 S Ct 3102.

Shafier, 768 N.W.2d at 310–11.

               Petitioner challenges the appellate court’s resolution of his claim on two levels.

First, he argues that it depends on cases where a cautionary instruction was given to remedy any

prejudice and no such instruction was given in his case. And second, he claims the court of

appeals’ determination ignores the additional prejudicial impact of the prosecution’s comments on

Petitioner’s silence that were presented to the jurors by way of the testimony of the victim’s

mother.

               1.      No cautionary instruction

               Petitioner contends that the court of appeals relied on authority that depended upon

the giving of a cautionary instruction where no such instruction was given in his case. Put

differently, Petitioner claims that it was wrong of the court of appeals to deny him relief based on

authority where the defendant got the benefit of a cautionary instruction because Petitioner did not

get the benefit of a cautionary instruction. The court of appeals cited three state court opinions in

its analysis of this issue: Shafier, People v. Ortiz-Kehoe, 603 N.W.2d 802 (Mich. Ct. App. 1999);

and People v. Haywood, 530 N.W.2d 497 (1995). Shafier was a case that involved comments

regarding post-arrest, post-Miranda silence. Haywood and Ortiz-Kehoe, however, were cases that

involved some other type of improper testimony. Haywood involved unsolicited testimony

implying that the defendant may have previously given the murder victim a black eye. Ortiz-

Kehoe involved an improper reference to a polygraph examination.

               Neither Shafier nor Haywood involved giving a cautionary instruction. Ortiz-

Kehoe involved a cautionary instruction, but the court did not conclude that the instruction augured


                                                 11
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.51 Filed 04/22/21 Page 12 of 18




against declaring a mistrial, but in favor of it. Ortiz-Kehoe, 603 N.W.2d 802, 806 (Mich. Ct. App.

1999) (“Defendant did object and receive a cautionary instruction, a fact that weighs in favor of

granting a mistrial.”). Petitioner’s contention, therefore, is simply wrong.

               Petitioner’s challenge simply could not arise from the authority cited by the

Michigan Court of Appeals in Petitioner’s case, but it could arise from the authority cited in

Shafier. The Shafier court mentioned Greer v. Miller, 483 U.S. 756 (1987). In Greer, the Supreme

Court concluded that a single reference to a defendant’s post-arrest, post-Miranda silence was so

minimal that “silence was not submitted to the jury as evidence from which it was allowed to draw

any permissible inference” particularly where defense counsel immediately objected to the

question and the trial court twice gave a curative instruction to the jury. Greer, 483 U.S. at 764–

65.

               The Greer holding involved a cautionary instruction and, therefore, can be

distinguished from Petitioner’s case. But Petitioner’s appellate panel did not rely on or even

mention Greer. Moreover, Greer had no impact on Petitioner’s case because the trial court and

the court of appeals determined that there was not even a single reference to Petitioner’s post-

arrest, post-Miranda silence. That factual determination is presumed correct. Petitioner has

provided no evidence, much less clear and convincing evidence, to overcome the presumption. In

fact, based on the information and argument Petitioner has provided, the state courts’

determinations that there were no references to Petitioner’s post-arrest, post-Miranda silence are

eminently reasonable.

               Accordingly, Petitioner’s arguments that it is unfair to rely on authority that

involves cautionary instructions when no such instructions were given in his case, are entirely




                                                12
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.52 Filed 04/22/21 Page 13 of 18




misdirected. Petitioner has failed to demonstrate that the court of appeals’ rejection of his Doyle

claim is contrary to, or an unreasonable application of, clearly established federal law.

               2.      Testimony of the victim’s mother

               Perhaps recognizing that the detective’s statement, standing alone, does not

implicate the protections of Doyle, Petitioner next invites the Court to consider the detective’s

statement regarding the instruction to interview Petitioner in combination with the victim’s

mother’s testimony and the prosecutor’s arguments regarding the mother’s testimony. The court

of appeals noted that the victim’s mother testified that she had asked Petitioner if he had touched

her daughter. The mother explained that Petitioner did not deny it and responded defensively. She

testified that she interpreted his response as an indication “that he did it.” (Mich. Ct. App. Op.,

ECF No. 1-5, PageID.29–30; Pet., ECF No. 1-3, PageID.22.)

               It appears that the mother posed the question to Petitioner and he responded before

his arrest and before he was given Miranda warnings and before he invoked the privilege. In that

circumstance “no governmental action induced the defendant to remain silent before his arrest.”

Fletcher v. Weir, 455 U.S. 603, 606 (1982); see also Salinas v. Texas, 570 U.S. 178 (2013); Abby

v. Howe, 742 F.3d 221 (6th Cir. 2014). Thus, Petitioner has failed to show that the state court’s

acceptance of the victim’s mother’s testimony and the prosecutor’s references to it are contrary to,

or an unreasonable application of, clearly established federal law.

       B.      Sentencing claims

               “[A] federal court may issue the writ to a state prisoner ‘only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.’” Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C. § 2254(a)). A habeas petition must “state facts

that point to a ‘real possibility of constitutional error.’” Blackledge v. Allison, 431 U.S. 63, 75 n.7

(1977) (quoting Advisory Committee Note to Rule 4, Rules Governing Habeas Corpus Cases).

                                                  13
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.53 Filed 04/22/21 Page 14 of 18




The federal courts have no power to intervene on the basis of a perceived error of state law. Wilson,

562 U.S. at 5; Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502 U.S. 62, 67–

68 (1991); Pulley v. Harris, 465 U.S. 37, 41 (1984).

               Claims concerning the improper application of, or departures from, sentencing

guidelines are state-law claims and typically are not cognizable in habeas corpus proceedings. See

Hutto v. Davis, 454 U.S. 370, 373–74 (1982) (federal courts normally do not review a sentence for

a term of years that falls within the limits prescribed by the state legislature); Austin v. Jackson,

213 F.3d 298, 301–02 (6th Cir. 2000) (alleged violation of state law with respect to sentencing is

not subject to federal habeas relief). Nonetheless, it is well established that a court violates due

process when it imposes a sentence based upon materially false information. United States v.

Tucker, 404 U.S. 443, 447 (1972); Townsend v. Burke, 334 U.S. 736, 740 (1948) (citation omitted).

To prevail on such a claim, the petitioner must show (1) that the information before the sentencing

court was materially false, and (2) that the court relied on the false information in imposing the

sentence. Tucker, 404 U.S. at 447.

               Petitioner makes passing reference to such a claim when he states his habeas

sentencing challenge: “The trial court violated Petitioner’s due process right to be sentenced based

on accurate information . . . .” (Pet., ECF No. 1-4, PageID.25.) Petitioner, however, quickly veers

away from the limited confines of habeas cognizability when he articulates his argument. He does

not identify a single fact upon which the trial court relied that was materially false or inaccurate.

Thus, he has not supported, with facts or argument, the due process claim he hints at when he

identifies his habeas issues. Instead, Petitioner argues that the court’s conclusions—the judge’s

actual applications of the guidelines—are inaccurate.




                                                 14
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.54 Filed 04/22/21 Page 15 of 18




               The argument that the trial court erred when it applied the guidelines or that the

court of appeals erred when it affirmed the trial court’s application, does not state a federal

constitutional claim. The decision of the state courts on a state-law issue is binding on a federal

court. See Johnson v. United States, 559 U.S. 133, 138 (2010); Wainwright v. Goode, 464 U.S.

78, 84 (1983). The Sixth Circuit recognizes “‘that a state court’s interpretation of state law,

including one announced on direct appeal of the challenged conviction, binds a federal court sitting

in habeas corpus.’” Stumpf v. Robinson, 722 F.3d 739, 746 n.6 (6th Cir. 2013) (quoting Bradshaw,

546 U.S. at 76); see also Thomas v. Stephenson, 898 F.3d 693, 700 n.1 (6th Cir. 2018) (same).

Thus, this Court is bound by the state appellate court’s determination that the offense variables are

properly scored under state law.

               As another alternative, Petitioner contends that he is entitled to resentencing

because the prosecutor’s proof with regard to the variables was insufficient, that the prosecutor

failed to establish the underlying facts by a preponderance of the evidence. Whether or not the

evidence preponderated or was “sufficient” to demonstrate Petitioner’s sadistic or predatory

conduct is not a constitutional issue.

               The Sixth Circuit described the scope of constitutional protection at sentencing as

follows:

               But the Due Process Clause does not offer convicted defendants at
       sentencing the same “constitutional protections afforded defendants at a criminal
       trial.” United States v. Silverman, 976 F.2d 1502, 1511 (6th Cir. 1992) (en banc).
       “[B]oth before and since the American colonies became a nation,” Williams v. New
       York explains, “courts in this country and in England practiced a policy under which
       a sentencing judge could exercise a wide discretion in the sources and types of
       evidence used to assist him in determining the kind and extent of punishment to be
       imposed within limits fixed by law.” 337 U.S. 241, 246 (1949). That tradition has
       become more settled over time, because “possession of the fullest information
       possible concerning the defendant’s life and characteristics” is “[h]ighly relevant—
       if not essential—to [the judge’s] selection of an appropriate sentence.” Id. at 247.
       An imperative of “evidentiary inclusiveness”—“a frame of reference as likely to

                                                 15
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.55 Filed 04/22/21 Page 16 of 18




         facilitate leniency as to impede it,” United States v. Graham-Wright, 715 F.3d 598,
         601 (6th Cir. 2013)—explains why the Evidence Rules, the Confrontation Clause,
         and the beyond-a-reasonable-doubt standard of proof do not apply at sentencing.
         See United States v. O’Brien, 560 U.S. 218, 224 (2010) (beyond a reasonable
         doubt); Williams v. New York, 337 U.S. at 246–47, 252 (Evidence Rules); United
         States v. Katzopoulos, 437 F.3d 569, 576 (6th Cir.2006) (Confrontation Clause);
         see generally United States v. Tucker, 404 U.S. 443, 446 (1972).

United States v. Alsante, 812 F.3d 544, 547 (6th Cir. 2016). In McMillan v. Pennsylvania, 477

U.S. 79 (1986),1 the Supreme Court acknowledged that “sentencing courts have always operated

without constitutionally imposed burdens of proof . . . .” Id. at 92 n.8.2

                  In United States v. Watts, 519 U.S. 148, 156 (1997), the Supreme Court noted that

proof by a preponderance of the evidence at sentencing would satisfy due process, but the Court

did not say that due process requires it. Rather, in Watts, it was the federal sentencing guidelines

that required proof by a preponderance of the evidence and the Court only considered whether a

higher standard—such as clear and convincing evidence—was constitutionally required. Thus,

Watts was not an attempt to establish the bottom limit of constitutional propriety, it merely held




1
  McMillan was overruled in Alleyne v. United States, 570 U.S. 99 (2013). See United States v. Haymond, 139 S.Ct.
2369, 2378 (2019) (“Finding no basis in the original understanding of the Fifth and Sixth Amendments for McMillan
and Harris [v. United States, 536 U.S. 545 (2002)], the [Alleyne] Court expressly overruled those decisions . . . .”).
The McMillan holding that was overruled, however, was the principle that factors implicating mandatory minimum
sentences did not require proof beyond a reasonable doubt. The underlying premise from McMillan quoted above—
that there is no constitutionally required standard of proof to support discretionary sentencing decisions—survived
Alleyne and, indeed, was effectively highlighted by Alleyne when the Alleyne Court distinguished mandatory from
discretionary sentencing decisions. None of the cases in the line of authority that culminated in Alleyne—Apprendi v.
New Jersey, 530 U.S. 466 (2000), Ring v. Arizona, 53 U.S. 584 (2002), Blakely v. Washington, 542 U.S. 296 (2004),
and United States v. Booker, 543 U.S. 220 (2005)—suggest that the constitutionally required burden of proof that
applies to facts found in support of mandatory maximum or minimum sentences applies to discretionary sentences.
2
  Even the term “burden of proof” can be misleading. As the Supreme Court noted in Mullaney v. Wilbur, 421 U.S.
684 (1975), “[c]ontemporary writers divide the general notion of ‘burden of proof’ into a burden of producing some
probative evidence on a particular issue and a burden of persuading the factfinder with respect to that issue by a
standard such as proof beyond a reasonable doubt or by a fair preponderance of the evidence.” Id. at 695 n. 20.
Generally, the constitution places the burden of production and persuasion on the prosecutor to prove the elements of
a charged offense and the standard of persuasion is “beyond a reasonable doubt.” There are times, however, where
the constitution permits the placement of the burden of production and persuasion on the defendant, for example, with
regard to affirmative defenses. It might be less confusing to refer to the required persuasive impact of the evidence
as the standard of persuasion rather than the burden of proof.

                                                         16
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.56 Filed 04/22/21 Page 17 of 18




that a preponderance of the evidence standard of persuasion was constitutionally acceptable, even

for acquitted conduct.3

                  Even though the State of Michigan may require that facts supporting a sentence be

proven by a preponderance of the evidence, that requirement is a matter of state law, not the

constitution. Therefore, a sufficiency-of-the-evidence claim for sentencing, at least for a non-

capital offense, is not cognizable on habeas review. Petitioner’s challenges to the state court’s

offense variable scoring, and the resulting sentence, fail to show that his sentence is contrary to,

or an unreasonable application of, clearly established federal law.

                  Petitioner is not entitled to habeas relief.

IV.      Certificate of Appealability

                  Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

                  The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional



3
  As a practical matter, the preponderance of the evidence standard might be the lowest acceptable standard of
persuasion, not because of the due process clause, but because anything lower than “more likely than not” is not really
persuasive at all.

                                                         17
Case 1:21-cv-00290-PLM-PJG ECF No. 3, PageID.57 Filed 04/22/21 Page 18 of 18




claims debatable or wrong.” Id. “A petitioner satisfies this standard by demonstrating that . . .

jurists of reason could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial

of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




Dated:    April 22, 2021                                /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                                 18
